Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:
Claim 27: The apparatus as claimed in Claim 25
Claim 39: The method as claimed in Claim 37


Allowable Subject Matter
2.	Claims 25, 27-30, 34-37, 39-42 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:

An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 

scalar quantise the elevation component to give a first indexed elevation value from a codebook comprising indexed elevation values and indexed azimuth values, wherein the first indexed elevation value is associated with a plurality of indexed azimuth values, and scalar quantise the azimuth component to give a first quantised azimuth value, wherein the first quantised azimuth value is drawn from the plurality of indexed azimuth values associated with the first indexed elevation value; 
scalar quantise the elevation component to give a second indexed elevation value, wherein scalar quantisation of the elevation component is limited to an indexed elevation value whose index is next to the index of the first indexed elevation value from the codebook, wherein the second indexed elevation value is associated with a further plurality of indexed azimuth values, and scalar quantise the azimuth component to give a second indexed azimuth value, wherein the second quantized azimuth value is drawn from the further plurality of indexed azimuth values; and 
select one of the first indexed elevation value and first indexed azimuth value or the second indexed elevation value and the second indexed azimuth value as a quantized elevation component and quantized azimuth component.

Regarding claim 25 Kim, the closest art of record, teaches An apparatus comprising at least one processor and at least one memory including computer program abstract devices for processing audio data; 4-5: device, memory, processor, method), cause the apparatus to: 
determine, for two or more audio signals, at least one spatial audio parameter for providing spatial audio reproduction, the at least one spatial audio parameter comprising a direction parameter with an elevation component and an azimuth component (40 multi-channel audio data; 44: audio encoder determine spatial positioning vectors SPV and representation of received audio data in a bitstream; representation of SPV may be an index that corresponds to the SPV in a codebook; 66; 84: encode…positions…in the form of an azimuth and an elevation); and 
convert the elevation component and azimuth component of the direction parameter to an index value (101: vector encoding may generate vector representation data as indices in a codebook…reference to figs 6-8; 110;
fig 8 index value, elevation, azimuth
fig 21 receive multi channel audio signal; obtain spatial positioning vectors; encode
2: coding of higher order ambisonic data; 3: HOA represented by spherical harmonic coefficients SHC; 38
Where Kim teaches coding of higher-order ambisonic audio data (2) and encode a representation of the one or more spatial positioning vectors (SPVs) and a representation of the received audio data in a bitstream…the representation of a particular SPV of the one or more SPVs may be an index that corresponds to the particular SPV in a codebook (44)).  

However the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 25.
The dependent claims are allowed as they further limit the parent claims.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655